Argued November 28, 1927.
This is a workmen's compensation case. On September 9, 1923, plaintiff, the claimant, while employed by defendants as a carpenter, accidentally fell thirty-five feet, landing on his head and shoulders. He thereby sustained a scalp wound and a fracture of the body of the third, fourth and sixth cervical vertebra. None of the latter was displaced and at the end of eighteen days he was discharged from the hospital. Thereupon, deeming himself on the way to full recovery, he settled with and released the defendants. Soon after leaving the hospital, however, an inflammation of the joints and membranes, known as osteoarthritis, actively developed in the location of the spinal injury and resulted in total disability. Later, the compensation authorities reopened the case and, after a hearing, the referee awarded compensation, which on appeal was affirmed, and, after further hearing, reaffirmed by the compensation board. On the first appeal to the common pleas, the proceedings were reversed and returned for further hearing and on the second appeal thereto the award was affirmed; therefrom the defendants and the insurance carrier have appealed.
The record discloses no reversible error. The contention on behalf of plaintiff is that, while before the accident he was apparently in good health and able to work, he had a condition of latent osteoarthritis which was aggravated and rendered active by the accident and that the latter was, therefore, the superinducing cause of his disability. If so, admittedly the award was right. See Vorbnoff v. Mesta Machine Co., 286 Pa. 199; Clark v. Lehigh Valley Coal Co., 264 Pa. 529. Appellants denied the prior existence of the osteoarthritis or that it was aggravated by the accident; hence, the burden of proof as to both rested on the claimant. See Saroka v. P.  R. C.  I. Co.,87 Pa. Super. 502. The single statement of question involved in the instant case is: "Was there competent *Page 382 
evidence before the referee and workmen's compensation board that the claimant had a pre-existing physical condition which was aggravated by the accident?" This was and must be answered in the affirmative. True, a necessary fact depending on expert evidence must be supported at least by the definite opinion of the expert: Vorbnoff v. Mesta Machine Co., supra; Gausman v. Pearson Co., 284 Pa. 348; McCrosson v. Phila. Rapid Transit Co., 283 Pa. 492, 495; McCoy v. Jones  Laughlin Steel Co.,275 Pa. 422; Sullivan v. Baltimore  Ohio R. R., 272 Pa. 429; Fink v. Sheldon Axle  Spring Co., 270 Pa. 476. As to the prior existence of the osteoarthritis, it is sufficient to refer to the testimony of Dr. Blakeslee, medical examiner of the compensation board, who was familiar with the case and said: "Q. He may have had this osteoarthritic condition at the time of the accident? A. Yes, sir; I am strongly of the opinion that he did." This measures up to the required standard and therefore it is not our province to weigh it with conflicting evidence. See Stahl v. Watson Coal Co., 268 Pa. 452; Kuca v. Lehigh Valley Coal Co., 268 Pa. 163.
As indicating that the osteoarthritis was aggravated by the accident, Dr. Bramlett testified, "I think the accident was the exciting cause of his condition," and, further, "I think the injury is the exciting cause, yes, because the osteoarthritis in my opinion would have been later delayed in life, if it had developed at all. It might not have developed in the neck more than in the arm. I think it was the exciting cause, was the cause of his arthritis developing as quickly as it did, and it is more pronounced in the area that has been injured." The words "I think" are equivalent to "I believe" and, when used by an expert, amount to an expression of professional opinion: Jones v. Phila.  Reading C.  I. Co., 285 Pa. 317. There was other evidence pro and con, but we have called attention to *Page 383 
sufficient to indicate controlling questions of fact proper for the compensation authorities to pass upon.
Moreover, that appellee, sixty-four years old, apparently in good health, sustained this remarkable fall, resulting in the fracture of three cervical vertebrae and within a short time became so seriously crippled at the seat of the injury as to be totally disabled, tended to support his contention and might properly be considered in weighing the evidence. See Davis v. Davis, Director General, 80 Pa. Super. 343.
The judgment is affirmed.